Title: To Benjamin Franklin from Thomas Digges: Two Letters, 17 April 1780
From: Digges, Thomas
To: Franklin, Benjamin


I.
Dr. Sir
London Apr 17. 1780
Dr. J. Harvey Pierce, and Mr. William Sprague will hand you this. They are two professional & good men who mean to quit this Country for a better, & will I make no doubt carry over knowlege & political opinions which will be beneficial to any part of our Country where they may fix for life. Their particular intentions will be best explaind to you by themselves. They propose travelling thro France to Nantes and take their passage from that or some adjacent port for America. In the doing this your advice & help will be very beneficial to them, and I beg leave to ask it for them.

I am with great truth & Respect Dr Sir Your Obedt Servt
Th Digges

P.S.—I gave you a line by Post the 14th. since which there is nothing new or any arrivals from the Wtward
 
Notation: April 17. 1780.
 
II.
Dr. Sir
London Apr. 17. 1780
Mr. Saml Bailey (of Newberry Port) has been with me & I am trying to get him out in a direct road to his home. He has related His singular storey to me. It appears manifest to me that the Privateer who took him had no right to commit such an act of hostility so near the shore of a Neutral Country; The People of Flores, particularly the Governor or Commandant, were openly hostile to the Americans & appeard to have given information to the English Privateer (calld the Achilles Capt Wm. Yawkins beloning to London) to come round from another part of the Island of Flores to seize the American Ship. Just before the period of their striking to the Cutter, seventeen of the Men belonging to the Bemus made their Escape in the boat to the Island and are left there in a miserable situation. Their names & discreption are below. Can any means be usd to get them away? There is no trade to the Island of Flores save in the summer time just after the Harvest. A few ships goes from Lisbon for the only produce of the Island Wheat. I am yr very Obt Ser
T.D


Captain ——— Pettice of Middletown Connecticut
John Lewis Boatswain of the Ship Behmus
Danl Ely Cooper to make the Hhds. for the Molasses



Thos. Merrell
}
Seamen, all of Newberry Port


Saml Foot


Saml Long




——— Dorrington Seaman, an Englishman
——— Forgoson an Englishman
 Enock Rolf—Newberrys
 two Boys
——— Young New berry Port
 and five others names forgot

When the Vessel was taken She was within one quarter of a mile of the shore on the western part of the Island & near one of the two small villages of the Island. N.B. there is only two villages like Whigwams on the Island one to the Et. and the other to the Wt.

